DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/823071, attorney docket 181561US2, which claims Priority from Provisional Application 62821299, filed 03/20/2019 assigned to Tokyo Electron Limited. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-6 10-13 17, 18 and 21-22 are pending and are considered below. 

Response to Arguments
Applicant correctly argues that the amendments to claims 1 13 and 19 overcome the 112b rejection by removing the silicide language.
Applicant correctly argues that the amendments also overcome the 112a rejection by specifying the metals used for the silicide, and the substrate material combination taught in the disclosure.  The §112a and 112b rejections are withdrawn.
Applicant correctly argues that the art of record Fang does not teach the limitation of a selective deposition of oxide because Fang blanket deposits the oxide and patterns it, so the rejection based on Fang is withdrawn.

Allowable Subject Matter
Claims 1-6, 10-13, 17, 18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior rat does not teach or make obvious the method of processing a substrate that includes a first semiconductor material that includes germanium and a second semiconductor material that includes a doped silicon,  oxidizing the substrate with a plasma-excited process gas containing H2 and 02, wherein the oxidation source selectively reacts with the second semiconductor material to form an oxide layer on the second semiconductor material relative to the first semiconductor material, and the oxide is used as a mask for a metal deposition as recited in claims 1 and 13.  Claims 2-6, 10-12, 17, 18, 21 and 22 depend from claims 1 or 13 and carry the same novel method limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893